Citation Nr: 1201448	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-11 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to service-connected disabilities of the feet, ankles, right knee, and sacrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from July 1968 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied the benefits sought on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Veteran asserts that he has a left knee disorder secondary to his service-connected disabilities of the feet, ankles, right knee, and sacrum.  During his hearing, held in April 2011, the Veteran stated that he developed pain in his left knee as a result of the alteration of his gait, secondary to his service-connected foot, ankle, and right knee disabilities.  He has also stated that he believes his current left knee disorder may be related to his in-service sacral fracture.  He testified that he did not experience problems with his left knee during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's service treatment records show that in October 1977, he was treated for complaints of pain in his left leg, which was identified as muscle tension.  He was again seen for "arthralgias of his knees" in October 1992 with a diagnosis assigned of degenerative joint disease, but the record is unclear as to whether such a disorder was found in his left knee.  He was also treated on multiple occasions in service for a fractured sacrum as well as problems with his feet, ankles, and right knee.  No problems with the Veteran's knees were noted on his November 1992 separation medical examination.  

Post-service medical records show that the Veteran has been diagnosed with osteoarthritis of the left knee as early as 2006, also characterized as degenerative joint disease.  The Veteran underwent a total left knee arthroplasty in November 2006.  

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In this case, service connection is in effect for hypertension, diabetes mellitus, bilateral hearing loss, tinnitus, a bilateral shoulder disability, a bilateral foot disability, a bilateral ankle disability, a right knee disability, and residuals of a fractured sacrum.  In this regard, a November 2009 VA joints examination notes that the Veteran has a bilateral ankle disorder due to abnormal ambulation created, in part, by the Veteran's (service-connected) degenerative joint disease of the feet.  In January 2010, service connection for bilateral ankle disabilities was granted as secondary to service-connected disability.  See 38 C.F.R. § 3.310.  Under the circumstances, the Veteran should be afforded a VA examination to determine whether he has a right knee disability that is etiologically related to service, or a service-connected disability.    

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158  and 3.655 (2011). 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable any additional pertinent evidence not currently of record to be obtained.  The Veteran should also be invited to submit any pertinent evidence in his possession.  The RO/AMC must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The Veteran should be scheduled for an examination of his right knee, in order to ascertain the nature and etiology of his right knee disorder(s). The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner must be informed that service connection is in effect for hypertension, diabetes mellitus, bilateral hearing loss, tinnitus, a bilateral shoulder disability, a bilateral foot disability, a bilateral ankle disability, a right knee disability, and residuals of a fractured sacrum.  

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed right knee disorder was caused by the Veteran's service. 

b) If, and only if, the examiner determines that the Veteran's right knee disorder(s) was/were not caused by the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed right knee disorder was caused by, or aggravated by, any of the Veteran's service-connected disabilities. 

c) If the response to (b) is that a right knee disability has been aggravated by any of the Veteran's service-connected disabilities, the examiner must provide an opinion as to the baseline level of severity of the right knee disability (i.e., pathology, nature, frequency, and degree of severity of symptoms) existing prior to the onset of aggravation, and the level of severity of the disability after aggravation occurred.  If any of the increase in severity of the right knee disability is due to natural progress, the examiner should indicate the degree of disability due to natural progression.  See 38 C.F.R. § 3.310(b)  (2011). 

d) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

f) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


